Citation Nr: 0738015	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-14 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the recoupment of the full pre-tax amount of 
disability severance pay received at separation from service, 
in the amount of $26,756.49, by withholding Department of 
Veterans Affairs (VA) disability compensation, is proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel
INTRODUCTION

The veteran-appellant served on active duty from December 
1981 to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 determination issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO determined that the veteran's 
disability compensation benefits were properly withheld for 
the purpose of the recoupment of the full pre-tax amount of 
disability severance pay received at separation from service, 
in the amount of $26,756.49.  

In May 2007, the veteran appeared at the RO for a travel 
Board hearing before the undersigned.  The transcript of that 
hearing has been associated with the claims file, and the 
case is ready for appellate review. 


FINDINGS OF FACT

1.  The veteran served on active duty from December 1981 to 
August 1992.

2.  The veteran received pre-tax severance pay in the amount 
of $26,756.49 upon his separation from service in August 
1992.

3.  In July 1993, the veteran was notified of a compensation 
award and was advised that his severance pay would be 
recouped through the withholding of VA compensation until the 
full amount of his severance pay is repaid.  


CONCLUSION OF LAW

The recoupment of the full amount of pre-tax disability 
severance pay by withholding the veteran's VA disability 
compensation, in the amount of $26,756.49, is proper.  
10 U.S.C.A. § 1174 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.500, 3.700 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007), among other things, expanded the notification and duty 
to assist obligations owed to claimants.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Manning v. Principi, 16 Vet. App. 534, 542-3 (2002) and cases 
cited therein.  

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  

In the present case, the issue before the Board is a legal 
one as there is no dispute as to the essential facts required 
to resolve the matter.  The outcome of the appeal is governed 
by the interpretation and application of the law and 
regulations rather than by consideration of the adequacy of 
the evidence or resolving conflicting evidence.  Accordingly, 
the notice and duty to assist provisions of the VCAA are 
inapplicable and no further development under the VCAA is 
required.  



Analysis

The veteran served on active duty from December 1981 to 
August 1992.  The DD Form 214 for the veteran's period of 
service indicates that he received disability severance pay 
in the amount of $26,756.49.

In July 1993, the veteran was notified of a compensation 
award based upon the grant of service connection for 
residuals of a right shoulder injury and the assignment of a 
20 percent disability evaluation for that disorder.  The 
veteran was further advised that his severance pay would be 
recouped through the withholding of VA compensation until the 
full amount of his severance pay was repaid.  

In June 2004, the veteran filed a claim for reimbursement of 
that part of the severance pay that had been recouped 
representing the taxes that had been withheld out of the pre-
tax amount of $26,756.49.  He requested that $5,351.21 be 
refunded to him.  In a September 2004 letter to the veteran, 
the RO informed him that it had determined that the veteran's 
full severance pay, including the amount before taxes, in the 
full amount of $26,756.49, were subject to recoupment by the 
withholding of his compensation benefits.  The veteran 
ultimately perfected an appeal of that decision.  

The veteran has argued in writing and at his hearing before 
the Board that it is unfair for VA to withhold the full pre-
tax amount of his disability severance pay because taxes had 
already been withheld by the government in the amount of 
$5,351.21, prior to his receipt of the severance pay.  He has 
submitted into evidence documentation from the service 
department indicating that he was only paid the after-tax 
amount of $21,864.84.  

The recoupment of the veteran's disability severance pay from 
his VA disability compensation is required by Congress under 
10 U.S.C.A. § 1174(h)(2), which states that a member who has 
received separation pay under this section, or severance pay 
or readjustment pay under any other provision of law, based 
on service in the armed forces shall not be deprived, by 
reason of his receipt of such separation pay, severance pay, 
or readjustment pay, of any disability compensation to which 
he is entitled under the law administered by VA, but there 
shall be deducted from that disability compensation an amount 
equal to the total amount of separation pay, severance pay, 
and readjustment pay received.

This statute is implemented by VA in 38 C.F.R. § 3.700(a)(3).  
The language of this regulation indicates that "Where 
entitlement to disability compensation was established on or 
after September 15, 1981, a veteran may receive disability 
compensation for disability incurred or aggravated by service 
prior to the date of receipt of the severance pay, but VA 
must recoup from that disability compensation an amount equal 
to the severance pay.  Where payment of severance pay was 
made on or before September 30, 1996, VA will recoup from 
disability compensation an amount equal to the total amount 
of the severance pay.  Where payment of severance pay was 
made after September 30, 1996, VA will recoup from disability 
compensation an amount equal to the total amount of the 
severance pay less the amount of Federal income tax withheld 
from such pay.  38 C.F.R. § 3.700(a)(3)

The Board is sympathetic to the veteran's argument.  However, 
in this case, he received his severance pay before September 
30, 1996.  Therefore, the regulation provides that VA will 
recoup an amount equal to the total amount of his severance 
pay.  The Board is bound not only by the law prescribed by 
Congress, but also by the precedent opinions of VA's Office 
of General Counsel.  38 U.S.C.A. § 7104(c) (West 2002 & Supp. 
2007).

An opinion of the VA General Counsel, VAOGCPREC 14-92, 
concluded that, "[i]n accordance with the provisions of 10 
U.S.C.A. § 1174 and 38 C.F.R. § 3.700, VA disability 
compensation should be offset to recoup the amount of special 
separation benefits received by a former member of the armed 
forces."  See also VAOGCPREC 12-96.

The Board finds that the law, as written by Congress and 
implemented by VA regulation, has been correctly applied in 
this case.  The recoupment of the full pre-tax amount of 
disability severance pay, in the amount of $26,756.49, that 
the veteran received when he was discharged from service in 
1992, by withholding in monthly allotments payments of 
disability compensation benefits, is required by law.  10 
U.S.C.A. § 1174; 38 C.F.R. § 3.700(a)(3).

Again, the Board has considered and is sympathic to the 
veteran's argument as to the basic inequity of what he 
believes amounts to a double-taxation.  The Board finds, 
however, that the law is clear; essentially, the veteran 
received severance pay prior to September 30, 1996, and any 
compensation thereafter received for a disability incurred in 
or aggravated by service is subject to recoupment.  38 C.F.R. 
§ 3.700(a)(3).  

Thus, as VA does not have any discretion in the recoupment of 
the disability severance pay, the veteran has failed to state 
a claim upon which relief may be granted, and the claim must 
be denied for lack of legal merit.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994)..


ORDER

The recoupment of the full pre-tax amount of disability 
severance pay received at separation from service, in the 
amount of $26,756.49, by withholding VA disability 
compensation, is proper.




____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


